Title: Report on John Churchman’s Petition, [6 January] 1791
From: House of Representatives
To: 


[6 January 1791]
That the said memorialist has for his principal objects—First, to be enabled to perform, at the expense of the United States (estimated at about three thousand dollars) a voyage with two vessels, of about 130 tons each to Baffin’s bay, where he supposes he will be able to verify his theory concerning the magnetic variation laid before Congress, by exploring more precisely the principles and laws of that phenomenon, to make useful observations for better ascertaining the latitudes and longitudes of various islands, points and head-lands; and to extend the researches for more satisfactorily deciding on the existence of a northwesterly passage into the Pacific Ocean. Secondly, to obtain an increase of the penalties provided by the Act for the encouragement of learning, &c: so far as the penalties apply to Maps and Charts, and to books of calculation, the same being alledged to be insufficient to give the intended Security to the Authors and proprietors of such publications.
With respect to the first object which involves an enquiry into the Constitutional powers of Congress, as well as the expediency of furnishing the aid requested, the Committee have thought it most proper to do no more than to state the matter for the consideration and decision of the House.
With respect to the second object, the Committee are of opinion, that an Act may properly be passed for increasing the penalties in the cases referred to by the Memorial.
